                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Tamika Latoi Suttles,                               File No. 19-cv-00667 (ECT/SER)

             Plaintiff,

v.
                                                    ORDER ACCEPTING REPORT
CC: Forward to All Sectors through all               AND RECOMMENDATION
Navigational Methods In all Color of Law
Capacities, et al.,

           Defendants.
________________________________________________________________________

      This case is before the Court on a Report and Recommendation issued by Magistrate

Judge Steven E. Rau. ECF No. 4 (“R&R”). Magistrate Judge Rau recommends denying

Suttles’s application to proceed in forma pauperis and dismissing her Complaint without

prejudice [ECF Nos. 1, 2] because her Complaint fails to state a cause of action on which

relief may be granted.     R&R at 1–3.      Suttles filed objections to the Report and

Recommendation. ECF No. 6. Because Suttles has objected, the Court is required to

review the Report and Recommendation de novo pursuant to 28 U.S.C. § 636(b)(1) and

Local Rule 72.2(b)(3). The Court has undertaken that de novo review and has concluded

that Magistrate Judge Rau’s analysis and conclusions are correct.

      Therefore, based upon all of the files, records, and proceedings in the

above-captioned matter, IT IS HEREBY ORDERED that:

      1.     The Objections to the Report and Recommendation [ECF No. 6] are

OVERRULED;

      2.     The Report and Recommendation [ECF No. 4] is ACCEPTED in full;
      3.     This matter is DISMISSED WITHOUT PREJUDICE pursuant to

28 U.S.C. § 1915(e)(2)(B); and

      4.     Plaintiff’s application to proceed in forma pauperis [ECF No. 2] is DENIED.

               LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: April 15, 2019                   s/ Eric C. Tostrud
                                        Eric C. Tostrud
                                        United States District Court




                                           2 
